Case 2:19-cv-03365-DRH-SIL Document 56-2 Filed 05/11/20 Page 1 of 60 PageID #: 1206




                               UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF NEW YORK
                                   CENTRAL ISLIP DIVISION

  APTIVE ENVIRONMENTAL, LLC,                          §
                                                      §
          Plaintiff,                                  §
  v.                                                  §
                                                      §
  VILLAGE OF EAST ROCKAWAY,                           §          No. 2:19-cv-03365-SJF-SIL
  NEW YORK,                                           §
                                                      §
          Defendant.                                  §
                                                      §
                                                      §

                                 DECLARATION OF CLINT COWAN

          I, Clint Cowan, declare as follows:

          1.     I am over the age of twenty-one (21). I have never been convicted of a felony. I am
  of sound mind and fully competent to make this Declaration. The facts stated herein are true and
  correct based on my personal knowledge.

         2.       I am an attorney at the law firm of Lynn Pinker Cox & Hurst, LLP, located at 2100
  Ross Ave., Ste. 2700, Dallas, TX, 75201. Together with other attorneys at this firm, I serve as
  counsel to Plaintiff Aptive Environmental, LLC in this matter. I am personally familiar with the
  matters set forth herein by virtue of my role as one of the attorneys in the above-captioned suit.

          3.      Attached to this Declaration in support of Plaintiff’s Cross-Motion for Summary
  Judgment and Opposition to Defendant’s Motion for Summary Judgment, are true and correct
  copies (or true and correct excerpts of such copies) of the following documents, produced in this
  case:

         Date          Exhibit                            Description
       2/6/2020        A         30(b)(6) Deposition of the Village of East Rockaway, NY
                                 (excerpts)
       10/30/2019 B              Plaintiff’s First Set of Discovery Requests to Defendant
       1/6/2020        C         Defendant’s Responses to Plaintiff’s First Set of Discovery
                                 Requests

         4.      Included in the documents previously filed with the Court (identified by ECF Doc.
  No.) are true and correct copies (or true and correct excerpts of such copies) of the following
  documents produced in this case:
Case 2:19-cv-03365-DRH-SIL Document 56-2 Filed 05/11/20 Page 2 of 60 PageID #: 1207




        Date         Doc.
                                                         Description
                    (ECF)
     6/6/2019      1          Plaintiff’s Complaint
     6/6/2019      3          Plaintiff’s Brief in support of Order to Show Cause for Temporary
                              Restraining Order
     6/6/2019      5          Order to Show Cause for a Temporary Restraining Order and
                              Injunction re: §§ 171-16 and 171-18 of the Village Code
     6/12/2019     12         Plaintiff’s Amended Complaint
     6/6/2019      12-1       Village Code Chapter 171 (excerpted), in effect until June 2019.
     6/6/2019      12-2       Declaration of Pierson (Pierce) Baldwin, Long Island Branch
                              Manager, Aptive Environmental, LLC
     6/10/2019     12-12      Resolution Authorizing Village Moratorium re: Solicitation
                              Permit Issuance
     6/12/2019     13         Plaintiff’s Amended Motion for Temporary Restraining Order
     6/14/2019     14         Order to Show Cause for a Temporary Restraining Order and
                              Injunction re: §§ 171-14, 171-16 and 171-18 of the Village Code
     7/16/2019     24         Preliminary Injunction Opinion and Order, preliminarily
                              enjoining §§ 171-14, 171-16 and 171-18 of the Village Code
     7/30/2019 – 44-1         Correspondence among Counsel re: Solicitation Fee and Rule
     8/16/2019                26(f) Conference
     9/9/2019    44-6         Amended Ordinance of the Village of East Rockaway, NY,
                              amending Chapter 171 of the Village Code (filed with the Court
                              on 12/13/2019)
     10/25/2019    44-7       Declaration of Pierson (Pierce) Baldwin, Long Island Branch
                              Manager, Aptive Environmental, LLC (filed with the Court on
                              12/13/2019)

        I declare under penalty of perjury that the foregoing is true and correct.

        Executed this 31st day of March, 2020 in Dallas, Dallas County, Texas.




                                               Clint Cowan
Case 2:19-cv-03365-DRH-SIL Document 56-2 Filed 05/11/20 Page 3 of 60 PageID #: 1208




                          EXHIBIT A
Case 2:19-cv-03365-DRH-SIL Document 56-2 Filed 05/11/20 Page 4 of 60 PageID #: 1209
                                                                                  1
                         Patricia Renner - February 6, 2020


   1
   2   UNITED STATES DISTRICT COURT
       FOR THE EASTERN DISTRICT OF NEW YORK
   3   CENTRAL ISLIP DIVISION
       --------------------------------------X
   4
       APTIVE ENVIRONMENTAL, LLC,
   5
                            Plaintiff,
   6
                      - against -
   7
       VILLAGE OF EAST ROCKAWAY, NEW YORK,
   8
                            Defendants.
   9
  10   NO.: 2:19-cv-03365-SJF-SIL
  11   -------------------------------------X
  12
                                   131 Tulip Avenue
  13                               Floral Park, New York
  14                               February 6, 2020
                                   10:02 A.M.
  15
  16
  17
  18             DEPOSITION OF PATRICIA RENNER,
  19   a witness on behalf of the Defendant, taken by
  20   the attorney for the Plaintiff, pursuant to Rule
  21   30(b)(6), and held before Deborah Thier, a Notary
  22   Public of the State of New York at the above-stated
  23   time and place.
  24
                                    *     *    *     *
  25




                               Dickman Davenport, Inc
             214.855.5100     www.dickmandavenport.com         800.445.9548
Case 2:19-cv-03365-DRH-SIL Document 56-2 Filed 05/11/20 Page 5 of 60 PageID #: 1210
                                                                                  2
                         Patricia Renner - February 6, 2020


   1   A P P E A R A N C E S:
   2
   3          LYNN PINKER COX & HURST, LLP
                   Attorneys for the Plaintiff
   4               2100 Ross Avenue - Suite 2700
                   Dallas, Texas 75201
   5
              BY:    SAMUEL CLINTON COWAN, ESQ.
   6
   7
   8          RYAN, BRENNAN & DONNELLY, LLP
                   Attorneys for the Defendant
   9               131 Tulip Avenue
                   Floral Park, New York 11001
  10
              BY:    JOHN E. RYAN, ESQ.
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25




                               Dickman Davenport, Inc
             214.855.5100     www.dickmandavenport.com         800.445.9548
Case 2:19-cv-03365-DRH-SIL Document 56-2 Filed 05/11/20 Page 6 of 60 PageID #: 1211
                                                                                  3
                         Patricia Renner - February 6, 2020


   1                         FEDERAL STIPULATIONS
   2

   3                 IT IS HEREBY STIPULATED AND AGREED,
   4          by and between the parties hereto, through
   5          their respective Counsel, that the
   6          certification, sealing and filing of the
   7          within examination will be and the same are
   8          hereby waived;
   9

  10                 IT IS FURTHER STIPULATED AND AGREED
  11          that all objections, except as to the form
  12          of the question, will be reserved to the
  13          time of the trial;
  14

  15                 IT IS FURTHER STIPULATED AND AGREED
  16          that the within examination may be signed
  17          before any Notary Public with the same
  18          force and effect as if signed and sworn to
  19          before this Court.
  20

  21

  22

  23

  24

  25




                               Dickman Davenport, Inc
             214.855.5100     www.dickmandavenport.com         800.445.9548
Case 2:19-cv-03365-DRH-SIL Document 56-2 Filed 05/11/20 Page 7 of 60 PageID #: 1212
                                                                                 27
                         Patricia Renner - February 6, 2020


   1   for a background check to date?
   2          A       Well, we do background checks only in
   3   recreation for contractors, but not for solicitation
   4   yet.    We've only received one application so far.
   5          Q       So there were no background checks done from
   6   the years 2017 through 2019?
   7          A       No.
   8          Q       There hasn't yet been any background check
   9   done in 2020?
  10          A       No.
  11          Q       Are there any other people in other village
  12   departments who might have any job tasks related to
  13   solicitation?
  14          A       No.
  15          Q       It's only the village clerk's office
  16   that regulates solicitation?
  17          A       Correct.
  18          Q       How many hours did the village spend in tasks
  19   in relating to licensing solicitors in 2017?
  20          A       Zero.
  21          Q       What about in 2018?
  22          A       Zero.
  23          Q       2019?
  24          A       I'm not sure in 2019.
  25          Q       Can you give me a range of hours?




                               Dickman Davenport, Inc
              214.855.5100    www.dickmandavenport.com         800.445.9548
Case 2:19-cv-03365-DRH-SIL Document 56-2 Filed 05/11/20 Page 8 of 60 PageID #: 1213
                                                                                 28
                         Patricia Renner - February 6, 2020


   1          A       I may have spent some hours developing
   2   the new form.        Several hours actually developing
   3   the forms that would be used, but I'm not sure if
   4   it was December or January of this year that I've
   5   been doing that.
   6          Q       Would you say two to three hours developing
   7   the form?
   8          A       No, longer.
   9                  Well, there was the -- the e-mails from
  10   residents to be placed on a do not knock list and the
  11   forms to be used for the applications.
  12          Q       Would you say between three and five hours?
  13          A       Between December and January I would say at
  14   least seven hours.
  15          Q       Between December of 2019 and January of 2020?
  16          A       Yes.
  17          Q       What about from January through November of
  18   2019, how many hours did the village clerk spend on --
  19          A       None.
  20          Q       How many hours under the new ordinance does
  21   it take the village clerk's office to create a solicitor
  22   license?
  23          A       To create the license?          I'm not sure I
  24   understand.
  25                  To create the application or to generate the




                               Dickman Davenport, Inc
             214.855.5100     www.dickmandavenport.com         800.445.9548
Case 2:19-cv-03365-DRH-SIL Document 56-2 Filed 05/11/20 Page 9 of 60 PageID #: 1214
                                                                                 29
                         Patricia Renner - February 6, 2020


   1   application?
   2          Q       After the application is submitted, how many
   3   approximate hours of the village's time does it take
   4   to --
   5          A       I'm not sure because we haven't gotten any
   6   applications submitted as of yet.
   7          Q       So there's no way to know one way or the
   8   other?
   9          A       Correct.
  10          Q       So we've spoken a little bit about licensing
  11   and you mentioned an application.
  12                  In 2017 did the village have an application
  13   for a solicitor's license?
  14          A       No.
  15          Q       What about in 2018?
  16          A       No.
  17          Q       In 2019?
  18          A       That's when we developed it.
  19          Q       That was developed in December of 2019?
  20          A       Yes.
  21          Q       So from January through November of 2019
  22   there was not an application for a solicitor license in
  23   the village?
  24          A       From what?
  25          Q       January through November of 2019.




                               Dickman Davenport, Inc
             214.855.5100     www.dickmandavenport.com         800.445.9548
Case 2:19-cv-03365-DRH-SIL Document 56-2 Filed 05/11/20 Page 10 of 60 PageID #: 1215
                                                                                 43
                         Patricia Renner - February 6, 2020


    1                 MR. RYAN:      Object to the form of the
    2         question.
    3         A       There were no commercial solicitation
    4   licenses issued ever since I've been there that
    5   I'm aware of.
    6         Q       So there's no way to know --
    7         A       Correct.
    8         Q       -- what the cost would be --
    9         A       Correct.
   10         Q       -- because no commercial solicitation
   11   licenses were issued by the village?
   12         A       Correct.
   13         Q       There are certain exemptions in the
   14   ordinance.
   15                 Do you recall that?
   16         A       No.
   17         Q       Certain groups don't have to pay, 'cause I'm
   18   looking at Section C of 171-17.
   19         A       Yes.
   20         Q       Do you know how much it cost the village in
   21   2019 to issue a single solicitor license for a member of
   22   a recognized village association of war veterans,
   23   police, firemen, or religious or charitable
   24   organization?
   25         A       No license fee shall be charged.




                                Dickman Davenport, Inc
             214.855.5100      www.dickmandavenport.com        800.445.9548
Case 2:19-cv-03365-DRH-SIL Document 56-2 Filed 05/11/20 Page 11 of 60 PageID #: 1216
                                                                                 45
                         Patricia Renner - February 6, 2020


    1         Q       So you're not aware of any losses to the
    2   budget of the village by issuing licenses to these
    3   exempted groups?
    4         A       No.
    5         Q       So in fiscal year 2017 for the village, how
    6   much money did the village spend on enforcement related
    7   to solicitation?
    8         A       In what year?
    9         Q       2017.
   10         A       I don't know.
   11         Q       Can you give me an approximation?
   12         A       I can't recall how many times the code
   13   enforcement were called on a solicitation call or
   14   complaint, so I wouldn't be able to calculate it if I
   15   don't remember how many times it happened.
   16         Q       Was it more than zero?
   17         A       I don't know.
   18         Q       So it could be zero?
   19         A       It could be zero, it could be more.               I'm not
   20   sure.
   21         Q       What about in 2018, how much did the village
   22   spend on enforcement related to solicitation?
   23         A       I'm not really sure.
   24                 Again, anything that I would give you would
   25   be approximate, and I don't really -- I never did a




                                Dickman Davenport, Inc
             214.855.5100      www.dickmandavenport.com        800.445.9548
Case 2:19-cv-03365-DRH-SIL Document 56-2 Filed 05/11/20 Page 12 of 60 PageID #: 1217
                                                                                 46
                         Patricia Renner - February 6, 2020


    1   calculation for it.
    2         Q       So it could be zero?
    3         A       Yes.
    4         Q       What about in fiscal year 2019, how much
    5   money did the village spend on enforcement related to
    6   solicitation?
    7         A       I don't know an amount.           I did not do a
    8   calculation.      There were several complaints, however.
    9         Q       But it could be zero?
   10         A       It could be.
   11         Q       So I also notice in this ordinance that
   12   there's a Section 171-19.           I'm back on Exhibit 2.          It's
   13   entitled posted premises.
   14                 What does this section mean?
   15         A       You should not knock or ring the bell on any
   16   premise that has a no knocking or no soliciting sign on
   17   their premises.
   18         Q       There are no magic words that have to be put
   19   on a sign, it's just the meaning I don't want people to
   20   knock on my door?
   21                 MR. RYAN:      Object to the form of the
   22         question.
   23                 You can answer.
   24         A       Can you repeat that, please?
   25         Q       Sure.




                                Dickman Davenport, Inc
             214.855.5100      www.dickmandavenport.com        800.445.9548
Case 2:19-cv-03365-DRH-SIL Document 56-2 Filed 05/11/20 Page 13 of 60 PageID #: 1218
                                                                                 60
                         Patricia Renner - February 6, 2020


    1         A       Okay.
    2         Q       You have in front of you what we've marked as
    3   Exhibit 4, and this is a proposed Local Law Filing.
    4                 Have you seen this document before?
    5         A       Yes.
    6         Q       Can you identify this document?
    7         A       This is the Local Law Number 7 of 2019.
    8         Q       We see from the top line that this Local Law
    9   is being presented to the Village of East Rockaway; is
   10   that accurate?
   11         A       Yes.
   12         Q       Can you flip with me to page nine -- or page
   13   eight of eight, excuse me.
   14                 The September date here, does that sound
   15   about accurate as the time frame for this draft
   16   ordinance?
   17         A       Yes.
   18         Q       Did anyone send you this draft before it was
   19   presented to the board of trustees?
   20         A       Yes, John Ryan does all our local laws for
   21   us.
   22         Q       So he sent it to you for your input and
   23   comments prior to its presentation at the board of
   24   trustees meeting?
   25         A       I don't make any comments.            He just presents




                                Dickman Davenport, Inc
              214.855.5100     www.dickmandavenport.com        800.445.9548
Case 2:19-cv-03365-DRH-SIL Document 56-2 Filed 05/11/20 Page 14 of 60 PageID #: 1219
                                                                                 61
                         Patricia Renner - February 6, 2020


    1   it to me, we then present it to the board.
    2         Q       When he presents it to you initially, that
    3   happens at the board meeting; correct?
    4         A       He e-mails it so that I can make copies for
    5   the board at the board meeting.
    6         Q       Does he send it to you and do you ever
    7   provide comments on what the language ought to be in the
    8   ordinance draft?
    9         A       No.
   10         Q       Has anyone from the village sought your input
   11   on this draft amended ordinance?
   12         A       No.
   13         Q       Has anyone asked for your opinion on
   14   the contents of this draft amended ordinance?
   15         A       No.
   16         Q       But you're the person in charge of
   17   administering this ordinance as it relates to
   18   solicitation; is that correct?
   19         A       Yes.
   20         Q       Do you find it strange at all that nobody
   21   would consult you about this draft amended ordinance?
   22                 MR. RYAN:      Object to the form.
   23                 Do you understand the question?
   24                 THE WITNESS:       No, not really.
   25                 Strange, what does that mean?




                                Dickman Davenport, Inc
             214.855.5100      www.dickmandavenport.com        800.445.9548
Case 2:19-cv-03365-DRH-SIL Document 56-2 Filed 05/11/20 Page 15 of 60 PageID #: 1220
                                                                                 62
                         Patricia Renner - February 6, 2020


    1         Q       Do you think that as the person who is in
    2   charge of administering this ordinance you should be
    3   consulted about the task that it's going to require your
    4   office to perform?
    5         A       Yes.    If I have comments or if I think there
    6   should be changes, I do make those comments and
    7   recommendations to the board.
    8         Q       Generally speaking; correct?
    9         A       Correct, yes.
   10         Q       But you weren't asked about that in this
   11   instance, were you?
   12                 MR. RYAN:      Objection.
   13                 Go ahead, you can answer.
   14         A       They don't generally ask me if I
   15   have comments, I just give the comments.                They don't ask
   16   me about it.
   17         Q       But the village knows that you're the person
   18   or your office is in charge of administering this
   19   ordinance, do they not?
   20         A       Yes.
   21         Q       But they don't have a pattern of asking you
   22   about the contents of this ordinance, do they?
   23         A       No.
   24                 MR. RYAN:      Object to the form of the
   25         question.




                                Dickman Davenport, Inc
             214.855.5100      www.dickmandavenport.com        800.445.9548
Case 2:19-cv-03365-DRH-SIL Document 56-2 Filed 05/11/20 Page 16 of 60 PageID #: 1221
                                                                                 63
                         Patricia Renner - February 6, 2020


    1                 You answered.
    2         Q       You're the person who would be most
    3   knowledgeable about the expenses that the village incurr
    4   related to solicitation; isn't that right?
    5         A       Yes, I would be.        I suppose I could be the
    6   person that would be able to figure out how much, yes.
    7         Q       You know what these licenses cost to produce,
    8   don't you?
    9                 MR. RYAN:      Which licenses, Counselor?
   10                 MR. COWAN:      The licenses that are referred to
   11         in this draft amended Local Law at Exhibit 4.
   12         A       If asked to give an approximation, then I
   13   could.
   14         Q       I want to turn with you in this draft law to
   15   Section 171-2.
   16                 Do you see the reference in Section 171-2 to
   17   another village?
   18         A       Yes.
   19         Q       If you look down with me at subsection
   20   H, do you see in the last sentence of subsection H
   21   that it refers to another village?
   22         A       Yes.
   23         Q       What village is that?
   24         A       Village of Floral Park.
   25         Q       Not the Village of East Rockaway;




                                Dickman Davenport, Inc
             214.855.5100      www.dickmandavenport.com        800.445.9548
Case 2:19-cv-03365-DRH-SIL Document 56-2 Filed 05/11/20 Page 17 of 60 PageID #: 1222
                                                                                 71
                         Patricia Renner - February 6, 2020


    1                 I know what our fee is.           I don't know what
    2   Lynbrook's fees are, I don't know what Valley Stream's
    3   fees are, so I don't know that it was copied.                  It's
    4   possible, but I don't know that for a fact.
    5          Q      But you agree with me that you just read a
    6   request for admission?
    7          A      Yes.
    8          Q      And the request for admission asked the
    9   village whether it copied its ordinance from Floral
   10   Park, --
   11          A      Yes.
   12          Q      -- you agree with me on that?
   13          A      Yes.
   14          Q      What was the Village of East Rockaway's
   15   response to that question?
   16          A      Admit.
   17                 MR. RYAN:      Asked and answered.
   18          Q      So if East Rockaway copied the ordinance of
   19   Floral Park, that would include copying its fees.
   20                 Do you agree?
   21          A      Yes.
   22          Q      So the fees in the new East Rockaway
   23   ordinance are really just the fees of Floral Park; is it
   24   not?
   25                 MR. RYAN:      Objection to the form of the




                                Dickman Davenport, Inc
               214.855.5100    www.dickmandavenport.com        800.445.9548
Case 2:19-cv-03365-DRH-SIL Document 56-2 Filed 05/11/20 Page 18 of 60 PageID #: 1223
                                                                                 72
                         Patricia Renner - February 6, 2020


    1         question.
    2         A       Yes.
    3         Q       When the Village of East Rockaway took the
    4   fees from the Floral Park ordinance, had it done any
    5   studies about how high the fees would be under this new
    6   licensing law?
    7         A       No.
    8         Q       Were you asked about the appropriate amount
    9   of the twenty-five dollar process fee and two hundred
   10   dollar license fee that are here in the East Rockaway
   11   ordinance that we looked at earlier?
   12         A       No.
   13         Q       So you weren't asked for your input about how
   14   high the fees ought to be?
   15         A       No.
   16         Q       Did you ever give an amount that you think
   17   the fee ought to be?
   18         A       No.
   19         Q       Do you know why you weren't asked to give
   20   input about the twenty-five dollar process fee and the
   21   two hundred dollar license fee?
   22         A       I do not set the fees for the village.
   23         Q       But you are the person most knowledgeable
   24   about what it would cost the village to issue these
   25   licenses; isn't that right?




                                Dickman Davenport, Inc
             214.855.5100      www.dickmandavenport.com        800.445.9548
Case 2:19-cv-03365-DRH-SIL Document 56-2 Filed 05/11/20 Page 19 of 60 PageID #: 1224
                                                                                 75
                         Patricia Renner - February 6, 2020


    1         Q       If you could also look with me, Ms. Renner,
    2   at Exhibit 5, and also turn to the requests for
    3   production section of that document just so we have them
    4   next to each other.
    5                 MR. RYAN:      Page six.
    6         A       Requests for production?
    7         Q       Yes.
    8                 Number one in the requests for production
    9   that Aptive served, are you aware of any documents or
   10   communications that the village has which would be
   11   responsive to this request number one?
   12         A       No, I'm not aware of any.
   13         Q       So the village doesn't have any documents or
   14   communications that show any research, studies,
   15   investigations, analyses, accounting reports, memoranda
   16   or other data related to the processing costs that the
   17   village has for solicitor licenses?
   18         A       No.
   19         Q       I'm on number two now.
   20                 Are you aware of any documents or
   21   communications that show any research or studies or
   22   investigations or analyses or accounting reports or
   23   memoranda or other data that the village has that are
   24   related to the costs that it incurs for enforcing
   25   Chapter 171 of the village code?




                                Dickman Davenport, Inc
             214.855.5100      www.dickmandavenport.com        800.445.9548
Case 2:19-cv-03365-DRH-SIL Document 56-2 Filed 05/11/20 Page 20 of 60 PageID #: 1225
                                                                                 76
                         Patricia Renner - February 6, 2020


    1         A       No.
    2         Q       Number three, are you aware of any documents
    3   or communications that would show the village's
    4   procedure for conducting a criminal background check?
    5         A       No.
    6         Q       As to RFP number four, are you aware of any
    7   documents and communications that the village has which
    8   relate to your procedures in investigating an applicant
    9   for a solicitor's license?
   10         A       No.
   11         Q       As to RFP number five, does the village have
   12   any documents or communications that it considered in
   13   determining the two hundred dollar fee amount?
   14         A       No.
   15         Q       As to RFP number six, does the village have
   16   any documents or communications that it considered in
   17   determining the twenty-five dollar process fee?
   18         A       No.
   19         Q       As to RFP number seven, does the village have
   20   any documents or communications that would show its
   21   total expense incurred in 2018 for licensing solicitors?
   22         A       We're on number eleven?
   23         Q       We're on number seven.
   24         A       Sorry.
   25         Q       No problem.




                                Dickman Davenport, Inc
             214.855.5100      www.dickmandavenport.com        800.445.9548
Case 2:19-cv-03365-DRH-SIL Document 56-2 Filed 05/11/20 Page 21 of 60 PageID #: 1226
                                                                                 77
                         Patricia Renner - February 6, 2020


    1         A       No.
    2         Q       Just to be clear, the village doesn't have
    3   any documents or communications that would show its
    4   total expenses in 2018 for licensing solicitors?
    5         A       Correct.
    6         Q       What about as to RFP number eight, does the
    7   village have any documents or communications which would
    8   show its total expenses in 2019 for --
    9         A       No.
   10         Q       -- licensing solicitors?
   11                 Still no?
   12         A       No.
   13         Q       What about as to RFP number nine, does the
   14   village have any documents or communications that are
   15   related to or concern its determination of the two
   16   hundred dollar fee amount?
   17         A       No.
   18         Q       As to RFP number ten, does the village have
   19   any documents or communications that are related to its
   20   determination of a twenty-five dollar process fee in the
   21   new ordinance?
   22         A       No.
   23         Q       As to RFP number eleven, does the village
   24   have any documents or communications that relate to or
   25   concern the village's drafting, consideration or passage




                                Dickman Davenport, Inc
             214.855.5100      www.dickmandavenport.com        800.445.9548
Case 2:19-cv-03365-DRH-SIL Document 56-2 Filed 05/11/20 Page 22 of 60 PageID #: 1227
                                                                                 78
                         Patricia Renner - February 6, 2020


    1   of Local Law Number 7 to amend Chapter 171?
    2         A       No.
    3         Q       As to RFP number one, did the village do any
    4   research or studies or investigations or analyses or do
    5   any accounting reports or furnish any memoranda or
    6   compile any data related to its processing costs
    7   incurred by the village to license solicitors?
    8         A       No.
    9         Q       Related to number two, does the village have
   10   any documents or communications that reflect any
   11   research, studies, investigations, analyses or
   12   accounting reports, memoranda or other data that it
   13   considered or that relate to the costs incurred by the
   14   village to enforce Chapter 171 of the village code?
   15         A       No.
   16         Q       Does the village have any documents or
   17   communications which would show its procedure for
   18   conducting criminal history or background checks on
   19   applicants for solicitor licenses?
   20         A       No.
   21         Q       Does the --
   22                 MR. RYAN:      Just a second.        Didn't we
   23         just go through this?
   24                 MR. COWAN:      We did, but I'm talking
   25         about any documents that the village has.




                                Dickman Davenport, Inc
             214.855.5100      www.dickmandavenport.com        800.445.9548
Case 2:19-cv-03365-DRH-SIL Document 56-2 Filed 05/11/20 Page 23 of 60 PageID #: 1228
                                                                                 79
                         Patricia Renner - February 6, 2020


    1                 MR. RYAN:      I thought you just went
    2         through this in the prior set of questions.
    3                 MR. COWAN:      You can put your objection on the
    4         record if you want.
    5                 MR. RYAN:      You're just asking the same
    6         question.
    7                 MR. COWAN:      Do you want to object?
    8         You're not asking me questions, that's not
    9         how it works, as you know.
   10                 Do you want to object?
   11                 MR. RYAN:      I guess I'm objecting.
   12                 He's asking the same questions again.
   13         I'd ask him not to ask the questions again,
   14         but it's your game.
   15                 MR. COWAN:      Thank you.
   16         Q       Does the village have any documents or
   17   communications which relate to the village clerk's
   18   procedures for processing and investigating applications
   19   for solicitors licenses?
   20         A       No.
   21         Q       Does the village have any documents or
   22   communications at all that it considered in determining
   23   the two hundred dollar license fee amount?
   24         A       No.
   25                 MR. COWAN:      Thank you.      You can put




                                Dickman Davenport, Inc
             214.855.5100      www.dickmandavenport.com        800.445.9548
Case 2:19-cv-03365-DRH-SIL Document 56-2 Filed 05/11/20 Page 24 of 60 PageID #: 1229
                                                                                 81
                         Patricia Renner - February 6, 2020


    1         A       Yes.
    2         Q       It states here that the application for a
    3   license shall be in writing.
    4                 Do you agree?
    5         A       Yes.
    6         Q       It also has to be addressed to the clerk.
    7                 Do you also agree with that?
    8         A       Yes.
    9         Q       It also gives some information that must be
   10   included in the application.
   11                 Do you see that?
   12         A       Yes.
   13         Q       That information is listed out in subsections
   14   A through J.
   15                 Are you with me?
   16         A       Yes.
   17         Q       Does the village currently have an electronic
   18   or paper application for a solicitor's license?
   19         A       Yes.
   20         Q       Where might an applicant find that
   21   application?
   22         A       You can request it in the clerk's office.
   23   I'm not sure if we have it on line yet, because we're
   24   still in the process of developing the solicitor's
   25   application and procedures.




                                Dickman Davenport, Inc
             214.855.5100      www.dickmandavenport.com        800.445.9548
Case 2:19-cv-03365-DRH-SIL Document 56-2 Filed 05/11/20 Page 25 of 60 PageID #: 1230
                                                                                 82
                         Patricia Renner - February 6, 2020


    1                 As I stated before, we've never issued any
    2   prior -- have not issued one yet since I'm in the
    3   village other than the non-for-profit, which just was a
    4   letter.
    5         Q       Was there a reason why the village never
    6   previously gave licenses to for-profit solicitors?
    7                 MR. RYAN:      Objection.
    8                 You can answer.
    9         A       There were never any requests for it.                We've
   10   never received a request for it.
   11         Q       Was there a policy against allowing it?
   12         A       No, just never received any solicitors
   13   requesting it other than the non-for-profits or
   14   canvassing.
   15         Q       In Section 171-2, the information that's
   16   listed here in A through J, is all that information
   17   requested on the current application that's been
   18   recently developed?
   19         A       I believe, I believe we have everything but
   20   the vehicles that would be used in solicitation on the
   21   application.      I missed that.
   22         Q       Is the application still in draft form or can
   23   an applicant get it right now?
   24         A       They can get it.        We've sent one out to an
   25   applicant.      As a result of a complaint, I sent one out




                                Dickman Davenport, Inc
             214.855.5100      www.dickmandavenport.com        800.445.9548
Case 2:19-cv-03365-DRH-SIL Document 56-2 Filed 05/11/20 Page 26 of 60 PageID #: 1231
                                                                                 83
                         Patricia Renner - February 6, 2020


    1   to Altice.
    2         Q       Who is Altice?
    3         A       Cablevision.
    4         Q       So they were a company going door to door in
    5   the village?
    6         A       Correct.
    7         Q       As you look through here at Section 171-2, do
    8   you see any additional information that's included in
    9   the new application that is not present here in the
   10   ordinance?
   11         A       No.
   12         Q       So the village is not requesting any
   13   information beyond what is here in the ordinance?
   14         A       Correct.
   15         Q       Currently if someone wanted to apply for a
   16   solicitor license in the village, what would that person
   17   have to do?
   18         A       They'd have to request an application and
   19   they would be sent a cover letter with the application,
   20   and then once it's sent back into the village, then it
   21   would be reviewed by the board.
   22                 Then we'd have to go through the procedures,
   23   background check and review, and then have to send them
   24   either a permit or -- which we haven't even made up the
   25   permit yet, because this is brand new, and then -- oh,




                                Dickman Davenport, Inc
             214.855.5100      www.dickmandavenport.com        800.445.9548
Case 2:19-cv-03365-DRH-SIL Document 56-2 Filed 05/11/20 Page 27 of 60 PageID #: 1232
                                                                                 84
                         Patricia Renner - February 6, 2020


    1   and they would have to show us too whether they're, you
    2   know, the corporation or a -- if they're there as the
    3   non-for-profit, and then they would get the permit.
    4          Q      Will the permit --
    5          A      And I'm sorry I'm stuttering a little, it's
    6   because we haven't done it yet, so I'm kind of just
    7   muddling through.
    8          Q      Understood.
    9                 Thank you for answering my questions, by the
   10   way.
   11                 Do you think that the license itself, the
   12   hard copy license, will be available by the fall of this
   13   year?
   14          A      Yes.    I see no reason why it wouldn't be.
   15          Q      I want you to turn with me to subsection J in
   16   that same section, and it says here such other
   17   information as the board of trustees may require.
   18                 What do you take that section to mean?
   19          A      That the board might require some additional
   20   information and we would request it in writing.                  After
   21   reviewing, if they have any questions regarding what's
   22   maybe not clear what goods they're going to be
   23   soliciting, et cetera.
   24          Q      Anything else?
   25          A      I can't think of anything.




                                Dickman Davenport, Inc
               214.855.5100    www.dickmandavenport.com        800.445.9548
Case 2:19-cv-03365-DRH-SIL Document 56-2 Filed 05/11/20 Page 28 of 60 PageID #: 1233
                                                                                106
                         Patricia Renner - February 6, 2020


    1   you've mentioned today?
    2         A       Well, there's the e-mail that I would
    3   receive, there's the e-mail -- then there's the e-mail
    4   in response, and then there's adding the person's
    5   information onto the list.
    6         Q       So that's the ten to fifteen minute process
    7   we discussed earlier?
    8         A       Yes.
    9         Q       And the village clerk's office has only done
   10   or only sent the no knock list to one prospective
   11   solicitor; is that correct?
   12         A       Yes.
   13         Q       So the fifty to seventy-five dollar figure is
   14   just a guess from the village, is just an estimate of
   15   the cost to the village it would incur?
   16                 MR. RYAN:      Objection to form.
   17                 You can answer.
   18         A       It's an approximation, yes.
   19         Q       Did you make that approximation or did
   20   somebody else come up with that figure?
   21         A       That was -- yeah, that was a figure that was
   22   given to me.
   23         Q       It was given to you by someone else?
   24         A       Yes.
   25         Q       Does the village have any documents or other




                                Dickman Davenport, Inc
             214.855.5100      www.dickmandavenport.com        800.445.9548
Case 2:19-cv-03365-DRH-SIL Document 56-2 Filed 05/11/20 Page 29 of 60 PageID #: 1234
                                                                                113
                         Patricia Renner - February 6, 2020


    1   one hundred dollars, at least.            My time, the board's
    2   time, the denial letter, those all are costs that we
    3   incur.
    4                 So, no, twenty-five dollars is not the total
    5   cost of that.
    6         Q       What do you think the total cost is?
    7         A       Approximately?
    8         Q       Yes.
    9         A       Two hundred dollars.
   10         Q       Has the village ever licensed a solicitor
   11   before?
   12         A       No.
   13         Q       So what basis --
   14         A       I'm using approximate in all my answers
   15   because we have not done it.            So we're approximating the
   16   costs.    We don't know for sure what the costs are until
   17   we have one that we can process fully through the
   18   application, and I don't know what the failure to pass
   19   and be disapproved is because we haven't done that.
   20                 I'm approximating, I'm guessing.              I'm not --
   21   I don't know for sure because we haven't done it.
   22         Q       The two hundred dollar fee is a guess?
   23                 MR. RYAN:      Object to the form of the
   24         question.
   25                 You can answer.




                                Dickman Davenport, Inc
             214.855.5100      www.dickmandavenport.com        800.445.9548
Case 2:19-cv-03365-DRH-SIL Document 56-2 Filed 05/11/20 Page 30 of 60 PageID #: 1235
                                                                                118
                         Patricia Renner - February 6, 2020


    1   to cover the cost caused by somebody who's violating the
    2   ordinance?
    3                 MR. RYAN:      Object to the form of the
    4         question.
    5                 You can answer.
    6         A       Would that be enough is the question?
    7         Q       To cover the cost of code enforcement.
    8         A       I believe that would be enough.
    9         Q       Can you look with me, please, at Exhibit 6.
   10   Can you turn with me, please, to the village's response
   11   to interrogatory number five.            Just let me know when
   12   you're there.
   13         A       I'm there.
   14         Q       Do you agree, or does the village agree that
   15   it costs it one hundred dollars, approximately, to do a
   16   criminal background check for a solicitor's license
   17   application?
   18         A       Approximately, yes.
   19         Q       For what reasons?
   20         A       For what reasons?
   21         Q       Yes.
   22         A       Because we would have to hire a company to do
   23   that.     So that cost is something that the company we
   24   hire would receive and charge.
   25         Q       What company does the village plan to hire?




                                Dickman Davenport, Inc
             214.855.5100      www.dickmandavenport.com        800.445.9548
Case 2:19-cv-03365-DRH-SIL Document 56-2 Filed 05/11/20 Page 31 of 60 PageID #: 1236
                                                                                119
                         Patricia Renner - February 6, 2020


    1         A       I don't have a company as of yet.
    2         Q       Has the village taken estimates from
    3   different background check companies about what the cost
    4   is?
    5         A       No, not yet.
    6         Q       Will the village be using a private
    7   investigator to do the background checks for solicitor
    8   applicants?
    9         A       I don't know.       We haven't discussed that yet.
   10         Q       Will the background check involve
   11   fingerprinting?
   12         A       I don't know.
   13         Q       So the village doesn't currently have any
   14   evidence to support its view that a background check
   15   costs a hundred dollars per applicant?
   16                 MR. RYAN:      Object to the form of that
   17         question.
   18                 You can answer it.
   19         A       No.
   20         Q       Why did the village decide to implement a
   21   background check for solicitor applicants?
   22         A       People knock on residents doors.              You want to
   23   make sure that people in your neighborhood are -- don't
   24   have any bad things in their background.
   25         Q       Did the village receive any reports that




                                Dickman Davenport, Inc
              214.855.5100     www.dickmandavenport.com        800.445.9548
Case 2:19-cv-03365-DRH-SIL Document 56-2 Filed 05/11/20 Page 32 of 60 PageID #: 1237
                                                                                124
                         Patricia Renner - February 6, 2020


    1         asked and answered.
    2                 You may answer.
    3         A       The enforcement personnel for each
    4   application, which we only had one, so it's an
    5   approximate, it's not a definitive, and you have to keep
    6   -- for every application that we -- well, the one
    7   application that we've had so far has been as a result
    8   of a complaint from a resident which then generated code
    9   enforcement.
   10                 So I'm not going through the phonebook
   11   looking for solicitors.          I'm going based on complaints
   12   from residents.       So that generates a code enforcement
   13   response.     So that's a salary for the code enforcement
   14   person, and Tom Smith, the supervisor of the code
   15   enforcement, they're being utilized.
   16         Q       So Mr. Smith supervises and then there's a
   17   full-time individual; correct?
   18                 MR. RYAN:      Objection.      Asked and answered.
   19                 You can answer.
   20         A       Yes.
   21         Q       And then four part-time, is that also
   22   correct?
   23         A       Yes.
   24         Q       What research did the village do about
   25   the cost of enforcement of its solicitation code




                                Dickman Davenport, Inc
             214.855.5100      www.dickmandavenport.com        800.445.9548
Case 2:19-cv-03365-DRH-SIL Document 56-2 Filed 05/11/20 Page 33 of 60 PageID #: 1238
                                                                                125
                         Patricia Renner - February 6, 2020


    1   prior to setting the two hundred dollar fee?
    2                 MR. RYAN:      Object to the form of the
    3         question.
    4         A       Yeah, I'm not really sure that I can follow
    5   that.
    6         Q       Did the village research the cost of
    7   enforcement relative to solicitation before it set this
    8   two hundred dollar fee?
    9         A       No.
   10         Q       Have there been any reports from the code
   11   enforcement department about how much cost they've
   12   incurred related to solicitation?
   13         A       No.
   14         Q       Who enforces Chapter 171 of the village code?
   15                 MR. RYAN:      Objection.      It's asked and
   16         answered.
   17         A       Well, I oversee, and the superintendent of
   18   buildings is the one who would send out code
   19   enforcement, or he would go out on his own himself.                    He
   20   has more recently gone out himself rather than send
   21   someone.
   22         Q       Sometimes will the Nassau County Police
   23   Department also be enforcing Chapter 171?
   24                 MR. RYAN:      Objection to the form.
   25         A       Nassau County Police Department does not




                                Dickman Davenport, Inc
             214.855.5100      www.dickmandavenport.com        800.445.9548
Case 2:19-cv-03365-DRH-SIL Document 56-2 Filed 05/11/20 Page 34 of 60 PageID #: 1239
                                                                                135
                         Patricia Renner - February 6, 2020


    1   don't know why they're charging less.
    2         Q       Just to be clear, the village is only
    3   guessing about what its administrative costs would be
    4   with respect to solicitor licenses?
    5                 MR. RYAN:      Object to the form of the
    6         question.
    7                 You can answer.
    8         A       We're approximating.
    9         Q       But it has not done any studies --
   10         A       Correct.
   11         Q       -- to support it's approximation?
   12                 MR. RYAN:      Object to the form of the
   13         question.      Asked and answered.
   14                 You can answer.
   15         A       Correct.
   16                 MR. COWAN:      I'm going to look at another
   17         town's solicitation notice.            This will be Exhibit
   18         10.
   19                 (Whereupon, Peddlers and Solicitors Ordinance
   20         was marked as Plaintiff's Exhibit 10 for
   21         identification, as of this date.)
   22         Q       This is Exhibit 10.         This is the solicitation
   23   ordinance of the Village of Valley Stream.
   24                 How far away is the Village of Valley Stream
   25   from East Rockaway?




                                Dickman Davenport, Inc
             214.855.5100      www.dickmandavenport.com        800.445.9548
Case 2:19-cv-03365-DRH-SIL Document 56-2 Filed 05/11/20 Page 35 of 60 PageID #: 1240


                                                                             151
         1                    C E R T I F I C A T I O N

         2

         3                I, DEBORAH THIER, a Notary Public

         4    of the State of New York do hereby certify:

         5                That the testimony in the within

         6    proceeding was held before me at the aforesaid

         7    time and place.      That said witness was duly sworn

         8    before the commencement of the testimony, and that

         9    the testimony was taken stenographically by me,

       10     then transcribed under my supervision, and that

       11     the within transcript is a true record of the

       12     testimony of said witness.

       13                 I further certify that I am not related

       14     to any of the parties to this action by blood or

       15     marriage, that I am not interested directly or

       16     indirectly in the matter in controversy, nor am I

       17     in the employ of any of the counsel.

       18                 IN WITNESS WHEREOF, I have hereunto set

       19     my hand this 18th day of February, 2020.

       20

       21
                                           ________________________
       22                                       DEBORAH THIER

       23

       24

       25
Case 2:19-cv-03365-DRH-SIL Document 56-2 Filed 05/11/20 Page 36 of 60 PageID #: 1241




                           EXHIBIT B
Case 2:19-cv-03365-DRH-SIL Document 56-2 Filed 05/11/20 Page 37 of 60 PageID #: 1242




                              UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF NEW YORK
                                  CENTRAL ISLIP DIVISION

    APTIVE ENVIRONMENTAL, LLC,               §
                                             §
          Plaintiff,                         §
    v.                                       §
                                             §
    VILLAGE OF EAST ROCKAWAY,                §        No. 2:19-cv-03365-SJF-SIL
    NEW YORK,                                §
                                             §
          Defendant.                         §
                                             §
                                             §
   ______________________________________________________________________________
                  PLAINTIFF’S FIRST SET OF DISCOVERY REQUESTS TO
              DEFENDANT, THE VILLAGE OF EAST ROCKAWAY, NEW YORK
   ______________________________________________________________________________

   TO:     Defendant, Village of East Rockaway, New York, by and through its counsel of record,
           John E. Ryan, Esq., RYAN, BRENNAN & DONNELLY LLP, 131 Tulip Avenue, Floral
           Park, New York, 11001

          Plaintiff Aptive Environmental, LLC (“Aptive”) serves this First Set of Discovery

   Requests as authorized by the Federal Rules of Civil Procedure. In accordance with Rule 33, each

   interrogatory must be answered separately and fully in writing and under oath within 30 days of

   service. In accordance with Rules 34 and 36, please respond to each request for production or

   request for admission within 30 days of service.

                                             DEFINITIONS

          As used herein, the following terms shall have the meanings indicated below. In each case,
   you will be charged with addressing all the elements or questions included in such defined words.

            1.     The term “East Rockaway,” “Village,” “You” or “Your” means Defendant, the
   Village of East Rockaway, New York, and any of its subdivisions, affiliates, or constituent parts,
   and it includes its past and present agents, employees, and representatives, as well as all individuals
   and entities who act, have acted, purport to act, or have purported to act on behalf of East
   Rockaway.




   PLAINTIFF’S FIRST SET OF DISCOVERY REQUESTS TO DEFENDANT                                        PAGE 1
Case 2:19-cv-03365-DRH-SIL Document 56-2 Filed 05/11/20 Page 38 of 60 PageID #: 1243




           2.      The term “Aptive” or “Plaintiff” means Plaintiff Aptive Environmental, LLC, and
   it includes its past and present agents, employees, and representatives, as well as all individuals
   and entities who act, have acted, purport to act, or have purported to act on behalf of Aptive.

          3.     The term “Fee” refers to the $200 solicitation license fee referenced in §§ 171-3
   and 171-5(A) of Chapter 171 of the Village Code, as amended by Local Law No. 7 of the year
   2019 (attached hereto as Exhibit A).

           4.      The term “document” has the broadest meaning ascribed to it under the Federal
   Rules of Civil Procedure and includes the original and each non-identical copy of any written,
   printed, typed, filmed, recorded (electronically or otherwise), or other graphic matter of any kind
   or description, photographic matter, sound recordings, or reproductions, however produced or
   reproduced, whether draft or final, as well as any summarization, compilation, or index of any
   documents. The term “document” includes, but is not limited to, letters, memoranda, reports,
   evaluations, x-rays, work records, studies, analysis, tabulations, graphs, logs, work sheets, work
   papers, medical records, correspondence, photographs, videotapes, films, slides, negatives,
   summaries, files, records, communications, agreements, contracts, invoices, checks, journals,
   ledgers, telegrams, telexes, handwritten notes, periodicals, pamphlets, computer or business
   machine printouts, accountants’ work papers, accountants’ statements and writings, notations or
   records of meetings, printers’ galleys, books, papers, speeches, public relations issues, advertising,
   materials filed with government agencies, office manuals, employee manuals or office rules and
   regulations, reports of experts, and any other written matter. Any electronically stored documents
   shall be produced in their native format and shall include any metadata or other data tags.

          5.      The term “person” refers to any individual, corporation, general partnership,
   limited partnership, joint venture, association, joint-stock company, trust, incorporated
   organization, government, or political subdivision thereof, and any other non-natural person of
   whatever nature.

         6.     The term “all” includes and encompasses “any.” The term “any” includes and
   encompasses “all.”

          7.      The word “and” and the word “or” shall be construed conjunctively or
   disjunctively as necessary to make the request inclusive rather than exclusive.

           8.      The term “communication,” or any variant thereof, means any contact between
   two or more persons by which any information or knowledge is transmitted or conveyed, or is
   attempted to be transmitted or conveyed, between two or more persons and shall include, without
   limitation, written contact by means such as letters, memoranda, telegrams, telecopies, telexes, e-
   mails, or any other document, and any oral contact, such as face-to-face meetings or telephone
   conversations. Any electronically stored communications shall be produced in their native format
   and shall include any metadata or other data tags.

          9.       The phrases “relate to,” “concerning,” and “refer to” or any variant thereof,
   include, but are not limited to, the following meanings: referring to, supporting, located in,
   considered in connection with, bearing, bearing on, evidencing, indicating, reporting on, recording,
   alluding to, responding to, concerning, opposing, favoring, connected with, commenting on, in



   PLAINTIFF’S FIRST SET OF DISCOVERY REQUESTS TO DEFENDANT                                       PAGE 2
Case 2:19-cv-03365-DRH-SIL Document 56-2 Filed 05/11/20 Page 39 of 60 PageID #: 1244




   respect of, about, regarding, discussing, showing, describing, reflecting, analyzing, constituting
   and being.

           10.     Any reference to an individual person, either singularly or as part of a defined
   group, includes that person’s past and present agents, legal representatives, non-legal
   representatives, personal representatives, attorneys, employees, heirs, successors, and assigns, and
   also includes individuals and entities who act, have acted, purport to act, or have purported to act
   on behalf of such individual person.

           11.     Any reference to a non-natural person includes that person’s past and present
   directors, officers, agents, predecessors, successors, assigns, legal representatives, non-legal
   representatives, personal representatives, attorneys, general partners, limited partners, employees,
   subsidiaries and parent companies, sister companies, affiliated entities, and also includes
   individuals and entities who act, have acted, purport to act, or have purported to act on behalf of
   such non-natural person.

             12.    The singular includes the plural and vice versa.

                                             INSTRUCTIONS

             In responding to any of the discovery requests hereinafter set forth, you are instructed as

   follows:

           1.     Please restate each request for admission, interrogatory and request for production
   before each response. Please give separate responses to each interrogatory or request. If you
   believe any question is ambiguous, rather than simply stating an objection, counsel for the Village
   should contact counsel for Plaintiff to attempt to clarify the request.

           2.      If you claim a privilege to any response to any interrogatory or request, please
   identify the nature of the privilege, and provide a privilege log stating the name, current address
   and present telephone number of each person to whom any privileged communication may have
   been made, the date, location and circumstances of each privileged communication, and identify
   any documents or exhibits which may reflect any privileged communication by type of document
   author, recipient, date and content. Also, identify by name and current address any and all persons
   having custody or control of the original document or any legible copies thereof.

             3.     Your answers to the interrogatories contained herein must be verified, dated, and
   signed.

          4.     Unless otherwise stated, the time-period for these discovery requests is January 1,
   2018 through the present.

          5.     Where knowledge or information in possession of a party is requested, such request
   includes knowledge of the party’s agents, representatives and, unless privileged, their attorneys.

             6.     “Identify” and “identification” when used in reference to an individual person,


   PLAINTIFF’S FIRST SET OF DISCOVERY REQUESTS TO DEFENDANT                                      PAGE 3
Case 2:19-cv-03365-DRH-SIL Document 56-2 Filed 05/11/20 Page 40 of 60 PageID #: 1245




   means to state their full name, title, and present business or organizational affiliation, including
   address and telephone number and relationship to you. “Identify” and “identification” when used
   in reference to an entity other than an individual person, means to state the full name, address, and
   telephone number of the entity, corporation, organization, partnership, or other appropriate
   designation. “Identify” and “identification” when used in reference to a document, means to state
   the date, author (or if different, the signor or signors), addressee, type of document (e.g., letter,
   memorandum, record, e-mail or other communication, chart, etc.). If any such document was, but
   is no longer in Defendant’s possession or subject to Defendant’s control, state what disposition
   was made of it and the reason for such disposition. In lieu of identifying any document, a true and
   correct copy thereof may be produced with and incorporated in your answers to the within
   interrogatories.

          7.       “Describe” means to give a full account in words of the person, document, or event
   including all the relevant characteristics, qualities, and circumstances.

          8.    These discovery requests are continuing in character so as to require you to file
   supplementary answers and responses if you obtain further or different information before trial.


                                        INTERROGATORIES

   INTERROGATORY NO. 1:

          Identify all documents, witness statements, studies, analyses, data, accounting reports,

   legislative findings, police reports, Village Clerk memoranda, or other information of any kind

   upon which the Village relied or which it consulted to determine the $200 Fee amount.

   INTERROGATORY NO. 2:

          Identify each Village employee, Village representative, Village official, or third party

   involved or consulted by the Village in determining the $200 Fee amount, providing the contact

   information of each.

   INTERROGATORY NO. 3:

          Identify every background check service and private investigator service, and the fees

   charged by each for an individual background check, that were considered by the Village in

   determining the $200 Fee amount.



   PLAINTIFF’S FIRST SET OF DISCOVERY REQUESTS TO DEFENDANT                                      PAGE 4
Case 2:19-cv-03365-DRH-SIL Document 56-2 Filed 05/11/20 Page 41 of 60 PageID #: 1246




   INTERROGATORY NO. 4:

           Describe in detail each step involved in the Village Clerk’s processing of and decision to

   approve or deny a solicitor license application.

   INTERROGATORY NO. 5:

           Identify each expense incurred by the Village in processing, investigating, and denying a

   solicitor license application, listing the approximate dollar amount of each.

   INTERROGATORY NO. 6:

           Identify each expense incurred by the Village in processing, investigating, and approving

   a solicitor license application, listing the approximate dollar amount of each.

   INTERROGATORY NO. 7:

           Describe in detail each difference between the current version of Village Code Chapter 171

   and the current version of Chapter 47 of the Village Code of Floral Park, New York.

   INTERROGATORY NO. 8:

           Identify any calls to the East Rockaway or Town of Hempstead Police Department for

   service in response to door-to-door solicitation in East Rockaway, including (1) the date and time

   of the call; (2) whether the call resulted in any action taken by the police; and (3) the nature of any

   action taken by the police (e.g., arrest, citation, etc.).

   INTERROGATORY NO. 9:

           Describe in detail the process undertaken by the Village in drafting and amending Chapter

   171 of the Village Code in 2019. Include in your answer each person involved in the drafting and

   amendment process, as well as a description of his/her involvement.


   PLAINTIFF’S FIRST SET OF DISCOVERY REQUESTS TO DEFENDANT                                        PAGE 5
Case 2:19-cv-03365-DRH-SIL Document 56-2 Filed 05/11/20 Page 42 of 60 PageID #: 1247




                                   REQUESTS FOR PRODUCTION

           1.      All documents and communications reflecting any research, studies, investigations,

   analysis, accounting reports, memoranda, or other data related to the processing costs incurred by

   the Village in licensing solicitors.

           2.      All documents and communications reflecting any research, studies, investigations,

   analysis, or accounting reports, memoranda, or other data related to the costs incurred by the

   Village in enforcing Chapter 171 of the Village Code.

           3.      Documents and communications sufficient to show the Village’s procedure for

   conducting criminal history or background checks on applicants for solicitor licenses.

           4.      All documents and communications relating to the Village Clerk’s procedures for

   processing and investigating applications for solicitor licenses.

           5.      All documents and communications considered by the Village in determining the

   $200 Fee amount.

           6.      All documents and communications considered by the Village in determining the

   “twenty-five-dollar process fee,” found at Code § 171-3.

           7.      Documents and communications sufficient to show the Village’s total expense

   incurred in 2018 for licensing solicitors.

           8.      Documents and communications sufficient to show the Village’s total expense

   incurred in 2019 for licensing solicitors.

           9.      All documents and communications related to or concerning the Village’s

   determination of the $200 Fee amount.

           10.     All documents and communications related to or concerning the Village’s

   determination of the “twenty-five-dollar process fee,” found at Code § 171-3.




   PLAINTIFF’S FIRST SET OF DISCOVERY REQUESTS TO DEFENDANT                                   PAGE 6
Case 2:19-cv-03365-DRH-SIL Document 56-2 Filed 05/11/20 Page 43 of 60 PageID #: 1248




          11.        All documents and communications related to or concerning the Village’s drafting,

   consideration, and passage of Local Law No. 7 to amend Chapter 171 of the Village Code.

                                      REQUESTS FOR ADMISSION

          1.         Admit that the Village did not consult any documents or individuals beyond the

   Village Attorney (John Ryan) in determining the $200 Fee.

          2.         Admit that the total processing cost incurred by the Village to issue a solicitor

   license is $25.

          3.         Admit that, until July 2019, the total annual fee for an individual solicitor license

   in the Village was $20.

          4.         Admit that the Village has performed no studies on the total cost involved in

   administering its solicitor license ordinance.

          5.         Admit that the Village did not contact any background check providers or private

   investigators to acquire information on their fees, prior to setting the $200 Fee amount.

          6.         Admit that the Village conducted no research on the administrative costs involved

   in its solicitor licensing ordinance prior to setting the $200 Fee amount.

          7.         Admit that the Village’s solicitor licensing procedure does not involve a criminal

   background check.

          8.         Admit that the total time expended by the Village Clerk to review and approve a

   solicitor license application is less than 30 minutes.

          9.         Admit that the current version of Village Code Chapter 171 was drafted solely by

   Village Attorney John Ryan.




   PLAINTIFF’S FIRST SET OF DISCOVERY REQUESTS TO DEFENDANT                                        PAGE 7
Case 2:19-cv-03365-DRH-SIL Document 56-2 Filed 05/11/20 Page 44 of 60 PageID #: 1249




          10.     Admit that Village Attorney John Ryan drafted the current version of Village Code

   Chapter 171 by copying the provisions of Chapter 47 of the Code of the Village of Floral Park,

   New York.

          11.     Admit that the current version of Village Code Chapter 171 is identical to the

   current version of Chapter 47 of the Code of the Village of Floral Park, New York.

          12.     Admit that the Village’s total administrative cost for processing and issuing a

   license is less than $30.

          13.     Admit that the Village’s administrative cost for processing and denying an

   application is the same as the cost of processing and approving an application.

          14.     Admit that the Village conducts a background check on solicitor license applicants

   prior to denying their request for a license.

          15.     Admit that the fee for the background check conducted by the Village is the same

   for each solicitor license applicant.

          16.     Admit that the Village researched the administrative costs of its solicitor licensing

   ordinance prior to setting the $200 Fee.




   Dated: October 28, 2019                         Respectfully submitted,

                                                   Daniel E. DeCicco, Esq.
                                                   DARGER ERRANTE YAVITZ & BLAU LLP
                                                   116 East 27th Street at Park Avenue
                                                   New York, NY 10016
                                                   (212) 452-5300

                                                   /s/ Clint Cowan
                                                   Kent D. Krabill, admitted pro hac vice
                                                   Texas Bar No. 24060115
                                                   kkrabill@lynnllp.com
                                                   Samuel Clinton Cowan, admitted pro hac vice



   PLAINTIFF’S FIRST SET OF DISCOVERY REQUESTS TO DEFENDANT                                     PAGE 8
Case 2:19-cv-03365-DRH-SIL Document 56-2 Filed 05/11/20 Page 45 of 60 PageID #: 1250




                                               Texas Bar No. 24109760
                                               ccowan@lynnllp.com
                                               LYNN PINKER COX & HURST, LLP
                                               2100 Ross Avenue, Suite 2700
                                               Dallas, Texas 75201
                                               (214) 981-3800

                                               Attorneys for Plaintiff, Aptive
                                               Environmental, LLC

                                  CERTIFICATE OF SERVICE

          I hereby certify that on October 30, 2019, a true and correct copy of the above and
   foregoing PLAINTIFF’S FIRST SET OF DISCOVERY REQUESTS was served on all
   counsel of record via electronic mail on October 30, 2019 as follows:

   Via Electronic Mail:
   jryan@rbdllp.net
   RYAN, BRENNAN & DONNELLY LLP
   131 Tulip Ave.
   Floral Park, NY 11001

   Attorney for Defendant

                                                      /s/ Clint Cowan
                                                      Clint Cowan, admitted pro hac vice




   PLAINTIFF’S FIRST SET OF DISCOVERY REQUESTS TO DEFENDANT                                PAGE 9
Case 2:19-cv-03365-DRH-SIL Document 56-2 Filed 05/11/20 Page 46 of 60 PageID #: 1251
Case 2:19-cv-03365-DRH-SIL Document 56-2 Filed 05/11/20 Page 47 of 60 PageID #: 1252
Case 2:19-cv-03365-DRH-SIL Document 56-2 Filed 05/11/20 Page 48 of 60 PageID #: 1253
Case 2:19-cv-03365-DRH-SIL Document 56-2 Filed 05/11/20 Page 49 of 60 PageID #: 1254
Case 2:19-cv-03365-DRH-SIL Document 56-2 Filed 05/11/20 Page 50 of 60 PageID #: 1255
Case 2:19-cv-03365-DRH-SIL Document 56-2 Filed 05/11/20 Page 51 of 60 PageID #: 1256
Case 2:19-cv-03365-DRH-SIL Document 56-2 Filed 05/11/20 Page 52 of 60 PageID #: 1257
Case 2:19-cv-03365-DRH-SIL Document 56-2 Filed 05/11/20 Page 53 of 60 PageID #: 1258
Case 2:19-cv-03365-DRH-SIL Document 56-2 Filed 05/11/20 Page 54 of 60 PageID #: 1259




                           EXHIBIT C
Case 2:19-cv-03365-DRH-SIL Document 56-2 Filed 05/11/20 Page 55 of 60 PageID #: 1260
Case 2:19-cv-03365-DRH-SIL Document 56-2 Filed 05/11/20 Page 56 of 60 PageID #: 1261
Case 2:19-cv-03365-DRH-SIL Document 56-2 Filed 05/11/20 Page 57 of 60 PageID #: 1262
Case 2:19-cv-03365-DRH-SIL Document 56-2 Filed 05/11/20 Page 58 of 60 PageID #: 1263
Case 2:19-cv-03365-DRH-SIL Document 56-2 Filed 05/11/20 Page 59 of 60 PageID #: 1264
Case 2:19-cv-03365-DRH-SIL Document 56-2 Filed 05/11/20 Page 60 of 60 PageID #: 1265
